Filed 09/09/20                                     Case 19-02038                                             Doc 133




                                   UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No.: 10-27435 - E - 7
            Thomas A. Gassner,                             )   Adv No.: 19-02038
                                                           )
            Debtor.                                        )   Docket Control No.:
                                                           )   Document No.: 20
                                                           )
            Gassner v. Gassner et al                       )   Date: 09/03/2020
                                                           )   Time: 10:30 AM
                                                           )
                                                           )   Dept: E



                                                        Order
           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.

                  The Continued Status Conference in this Adversary Proceeding having been
           conducted by the court, and upon review of the pleadings, evidence, arguments of
           counsel, and good cause appearing,

                  IT IS ORDERED that the Status Conference is continued to 11:00 a.m. on
           January 21, 2021 (specially set date and time). In light of the related adversary
           proceeding Husted v. MEPCO et al., the court has stayed this Adversary Proceeding
           pending further order of the court.

                      September 09, 2020




           Continued Status Conference Re: Amended Complaint - [20] - Amended Complaint filed by Plaintiff
           Georgene Gassner (mfrs)
